DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
Claims 16 & 27 have been amended and examined as such.
Claims 17 & 20 have been canceled as requested by the Applicant.
The following is an Examiner’s statement of reasons for allowance: 
As related to independent claims 16 & 27, a review of the prior art of record was conducted and an additional search was conducted based on the amendments to the claims and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a method of manufacturing a PCB [claim 16] and the radiation curable inkjet ink used [claim 27] comprising all of the limitations as claimed, particularly but not limited to: the ink comprising a polymerizable compound having a pKa of at least 2.5 and an adhesion promoter having a chemical structure according to Formula II is image-wise jetted and cured on a substrate.

    PNG
    media_image1.png
    129
    257
    media_image1.png
    Greyscale

Prior Art ENOMOTO et al. teaches a method of manufacturing a Printed Circuit Board (PCB) with ink comprising an adhesion promoter with a chemical structure similar to Formula II, but does not teach the specific limitation of the Formula requiring at least one sulfur atom in the bifunctional linker located between the two acrylamide/acrylate groups or the image-wise jetting.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitsumoto et al. (US 2006/0166137 A1) teaches a lithographic printing plate precursor with a chemical composition that includes a bifunctional linking group.  HIRANO (US 2020/0094542 A1) teaches a lithographic printing plate precursor with a chemical composition including a bifunctional linking group and acrylate or acrylamide.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853